Bockes, J.
(dissenting):
I gave expression to my views of this ease on the merits when it was before the court on the former appeal. (14 N. Y., Sup. Ct. Rep. [7 Hun], 392.) If correct in my reasonings and conclusions then, the judgment now appealed from should be affirmed; for the 'findings of fact and law now present most unmistakably (as perhaps they did not before so fully) what I then deemed the entire case to be between the parties. On re-examination of the case I am confirmed in my views then expressed. I am of the opinion that the judgment should be affirmed.
Present — Learned, P. J., Bookes and Boardman, JJ.
Judgment reversed and new trial granted, costs to abide event.